Citation Nr: 9911855	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
scar of the lower lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January to November 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO rating decision that denied an 
increased (compensable) rating for a scar of the lower lip.


FINDING OF FACT

The veteran's lower lip scar is barely visible and is 
manifested primarily by a subcutaneous nodule of the inner 
lower lip; the scar and subcutaneous nodule are not painful, 
ulcerative, and do not interfere with the function of the 
mouth; the scar and subcutaneous nodule produce no more than 
slight disfigurement.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
lower lip are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January to November 1976.

Service medical records show that the veteran had sutures 
removed from the lower lip.  A February 1993 RO rating 
decision granted service connection for a scar of the lower 
lip, and assigned a zero percent rating.  This rating has 
remained unchanged since then.

The veteran underwent a VA scar examination in April 1994.  
There was a 2 by .l centimeter scar of the lower lip.

The veteran testified at a hearing at the RO in March 1995.  
His testimony was to the effect that his lower lip scar was 
painful and occasionally numb.  The hearing officer noted 
that the scar was barely visible.

In July 1996, the veteran underwent a VA scar examination.  
He gave a history of a scar on his mid lower lip secondary to 
a laceration while playing ball in service.  There was a one 
centimeter vertical scar located on the mid lower lip.

The veteran underwent a VA scar examination in May 1997.  He 
stated that the scar of the lower lip was occasionally 
painful, particularly when drinking warm or cold beverages.  
He reported drooling at times when drinking cold beverages.  
He stated that it interfered with his work as a teacher 
because kids made fun of him.  There was a 2 centimeters by 
.1 centimeter scar of the lower lip involving the mucosal 
area.  There was also a .2 millimeter by .2 millimeter 
mobile, subcutaneous nodule on the mucosal surface at the 
edge of the scar.  The scar was not painful to touch and 
there was no impairment of the mobility of the mouth.  Color 
photographs were taken of the veteran's outer and inner lower 
lip that support these findings.  The diagnosis was labial 
scar not painful to touch, not disfiguring.

The veteran underwent a VA scar examination in August 1998.  
The veteran reported that the scar did not interfere with 
eating or opening his mouth.  There was no evidence of the 
lower lip scar, but there was a .3 by .3 centimeter 
subcutaneous lump of the inner lower lip that was not painful 
and did not interfere with the function of the mouth.  Color 
photographs of the outer and inner lower lip were taken and 
show a barely visible scar.


B.  Legal Analysis

The veteran's claim for an increased (compensable) evaluation 
for a lower lip scar is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

A longitudinal review of the reports of the veteran's VA scar 
examinations from 1994 to 1998, including color photographs 
of his inner and outer lower lip taken in conjunction with 2 
of the evaluations, show that his lower lip scar is 
manifested primarily by a barely visible scar and 
subcutaneous nodule of the inner lip.  The evidence reveals 
that the scar and subcutaneous nodule are not painful or 
ulcerative, and that they produce no more than slight 
disfigurement.  The evidence also reveals that the scar and 
subcutaneous nodule do not interfere with the function of the 
mouth.  Hence, the Board finds that a compensable evaluation 
for the lower lip scar is not warranted under the above noted 
diagnostic codes.

The veteran testified to the effect that his lower lip scar 
is occasionally painful and numb, but this lay evidence is 
not supported by the objective medical evidence.  The Board 
finds the objective medical evidence is more credible than 
the veteran's unsupported testimony because the objective 
medical evidence is based on evaluation of the veteran and 
recording of the facts at that time.  The evidence as a whole 
indicates that a zero percent evaluation for the lower lip 
scar under diagnostic code 7800 best reflects the veteran's 
disability picture.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the lower lip scar, 
and the claim is denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased (compensable) evaluation for the lower lip scar 
is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

